NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL ERWINE,                                 No.    19-16094

                Plaintiff-Appellant,            D.C. No.
                                                3:18-cv-00461-RCJ-WGC
 v.

CHURCHILL COUNTY, a political                   MEMORANDUM*
subdivision of the State of Nevada,

                Defendants-Appellees.

                  Appeal from the United States District Court
                            for the District of Nevada
                 Robert C. Jones, Senior District Judge, Presiding

                             Submitted June 8, 2020**
                             San Francisco, California

Before: SCHROEDER and BRESS, Circuit Judges, and MCSHANE,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Michael J. McShane, United States District Judge for
the District of Oregon, sitting by designation.
      Michael Erwine, a former deputy sheriff for Churchill County, appeals from

the district court’s order granting Churchill County’s motion to enforce a

settlement agreement. We have jurisdiction under 28 U.S.C. § 1291. Because the

facts in the record do not support the district court’s findings, we reverse and

remand.

      A district court’s enforcement of a settlement agreement is reviewed for

abuse of discretion. Doi v. Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir. 2002)

(citing Callie v. Near, 829 F.2d 888, 890 (9th Cir. 1987)). The abuse of discretion

test requires this Court to consider whether: (1) the district court applied the

appropriate legal standard; and (2) the district court’s findings of fact and

application of the appropriate legal standard were “illogical, implausible, or

without support in inferences that may be drawn from facts in the record.” United

States v. Hinkson, 585 F.3d 1247, 1251 (9th Cir. 2009).

      The district court erred by mischaracterizing the necessary conditions for

enforcement of the settlement agreement the parties negotiated at the February 4,

2019 Early Neutral Evaluation (“ENE”). The parties needed to: (1) agree which

documents Churchill County would remove from Erwine’s personnel file; (2)

agree what information Nevada Revised Statute (“NRS”) § 239B.020 required

Churchill County to disclose to public safety agencies who might be interested in

hiring Erwine; and (3) execute a written agreement. Even then, the written


                                           2
agreement—not the tentative agreement from the ENE proceeding—would be the

binding settlement agreement.

      At the post-ENE hearing, Magistrate Judge Carla B. Carry clearly stated to

Erwine that the settlement agreement was non-binding, that either party could

withdraw from the agreement, and that the parties needed to put the agreement in

writing and sign it before it would become binding. Given these statements, the

settlement was non-binding until the stated conditions were met.

      While the parties agreed on what documents would be removed from

Erwine’s personnel file, they never engaged in a discussion as to the extent of the

information Churchill County was obligated to disclose under NRS § 239B.020.

Erwine demonstrated that the proposed settlement agreement did not resolve his

concerns regarding NRS § 239B.020. Therefore, the district court erred in finding

that Erwine failed to show how the proposed settlement agreement was

objectionable. See Hinkson, 585 F.3d at 1251.

      REVERSED AND REMANDED.




                                         3